                           UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA



BRENT MIRONELLE LEE, INDIVIDUALLY
AND ON BEHALF OF HIS MINOR CHILDREN                            CIVIL ACTION NO.
BRE’UNISTY LEE AND JAMAL LEE


VERSUS                                                         17-23-SDD-EWD


SHERIFF JASON ARD, IN HIS OFFICIAL
CAPACITY AS SHERIFF OF LIVINGSTON
PARISH, SERGEANT CARLCHILDERS, AND
CONTINENTAL CASUALTY COMPANY


                                         RULING

         This matter is before the Court on the Motion for Summary Judgment1 by

Defendants, Sheriff Jason Ard, Sheriff of Livingston Parish (“Sheriff Ard”) and Sergeant

Carl Childers (“Sgt. Childers”)(or collectively “Defendants”).       Plaintiff, Brent Lee

(“Plaintiff”), has filed an Opposition2 to this motion, to which Defendants filed a Reply,3

Plaintiff filed a Sur-Reply,4 and Defendants filed a Sur-Sur-Reply.5 For the following

reasons, the Court finds that Defendants’ motion should be granted.

I.       FACTUAL BACKGROUND

         Plaintiff alleges that, on or about January 11, 2016, he was traveling on Florida

Boulevard in Denham Springs, Louisiana, when he allegedly changed lanes without using


1
  Rec. Doc. No. 73.
2
  Rec. Doc. No. 82.
3
  Rec. Doc. No. 88.
4
  Rec. Doc. No. 93.
5
  Rec. Doc. No. 96.
51114 
                                                                                Page 1 of 15 
                                                                                             
 
a turn signal. For this alleged traffic violation, Sgt. Childers and other responding officers

attempted to initiate a traffic stop. Plaintiff contends that he did not immediately pull over

because of his prior experiences with Livingston Parish Police officers which “led him to

be extremely fearful” of what the officers might to do him if he stayed in the area.6 Thus,

Plaintiff contends he continued driving for approximately seven minutes until he reached

a neighborhood in which he felt safer.7

         Upon entering the neighborhood, Plaintiff stopped and exited his vehicle. Plaintiff

claims that Sgt. Childers deployed a K9 Apache dog (“the dog”) to assist in making the

arrest. Plaintiff contends witness accounts establish that the dog viciously attacked him

for between five and seven minutes after he had surrendered to police. Plaintiff further

claims that, during this alleged attack, he was pleading with officers for relief as the dog

was “chewing at his flesh.”8 Plaintiff alleges that Sgt. Childers allowed the dog to attack

Plaintiff for an unnecessary and excessive amount of time. Further, Plaintiff alleges that

the dog continued to attack him even after Sgt. Childers ordered the dog to cease. As a

result of this attack, Plaintiff alleges he has suffered severe physical injuries and the loss

of quality and enjoyment of life.

         Plaintiff filed this lawsuit asserting various federal claims under 28 U.S.C. § 1983

and state law. Defendants filed a Motion to Dismiss, and the Court dismissed all official

capacity federal claims brought against Sheriff Ard and Sgt. Childers with prejudice,

dismissed the Section 1983 individual capacity claim against Sgt. Childers for the initial




6
  Rec. Doc. No. 1, ¶ 12.
7
  Id., ¶ 13.
8
  Rec. Doc. No. 18, p. 2.
51114 
                                                                                  Page 2 of 15 
                                                                                               
 
release of the canine, and held that all other claims remained before the Court.9 Shortly

after this Ruling, Plaintiff submitted a Status Report wherein he advised that he had pled

guilty to all three criminal charges brought against him – aggravated flight from an officer,

resisting an officer with force or violence, and relative to possession with intent to

distribute marijuana - on August 28, 2017.10

         Defendants filed the instant Motion for Summary Judgment arguing that, as a result

of Plaintiff’s guilty pleas, his civil claims are foreclosed by Heck v. Humphrey.11 Plaintiff

opposes this motion and maintains that his underlying guilty plea for resisting an officer

is not undermined by his claim that his constitutional rights were violated when Sgt.

Childers allegedly allowed the canine to continue to attack him after he was subdued.

II.      LAW AND ANALYSIS

         A. Summary Judgment Standard

         “The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.”12 “When assessing whether a dispute to any material fact exists, we consider all

of the evidence in the record but refrain from making credibility determinations or weighing

the evidence.”13 A party moving for summary judgment “must ‘demonstrate the absence

of a genuine issue of material fact,’ but need not negate the elements of the nonmovant’s

case.”14 If the moving party satisfies its burden, “the non-moving party must show that


9
  Rec. Doc. No. 44.
10
   Rec. Doc. No. 46.
11
   512 U.S. 477 (1994).
12
   Fed. R. Civ. P. 56(a).
13
   Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398-99 (5th Cir. 2008).
14
   Guerin v. Pointe Coupee Parish Nursing Home, 246 F.Supp.2d 488, 494 (M.D. La. 2003)(quoting Little
v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)(en banc)(quoting Celotex Corp. v. Catrett, 477 U.S.
317, 323-25, 106 S.Ct. at 2552)).
51114 
                                                                                              Page 3 of 15 
                                                                                                           
 
summary judgment is inappropriate by setting ‘forth specific facts showing the existence

of a genuine issue concerning every essential component of its case.’”15 However, the

non-moving party’s burden “is not satisfied with some metaphysical doubt as to the

material facts, by conclusory allegations, by unsubstantiated assertions, or by only a

scintilla of evidence.”16

         Notably, “[a] genuine issue of material fact exists, ‘if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.’”17 All reasonable factual

inferences are drawn in favor of the nonmoving party.18 However, “[t]he Court has no

duty to search the record for material fact issues. Rather, the party opposing the summary

judgment is required to identify specific evidence in the record and to articulate precisely

how this evidence supports his claim.”19 “Conclusory allegations unsupported by specific

facts … will not prevent the award of summary judgment; ‘the plaintiff [can]not rest on his

allegations … to get to a jury without any “significant probative evidence tending to

support the complaint.”’”20

         B. Heck v. Humphrey

         It is well-settled that a Section 1983 claim for damages cannot directly attack the

constitutionality of a conviction, imprisonment, or other harm caused by unlawful actions

unless that conviction or sentence has been “reversed on direct appeal, expunged by


15
   Rivera v. Houston Independent School Dist., 349 F.3d 244, 247 (5th Cir. 2003)(quoting Morris v. Covan
World Wide Moving, Inc., 144 F.3d 377, 380 (5th Cir. 1998)).
16
   Willis v. Roche Biomedical Laboratories, Inc., 61 F.3d 313, 315 (5th Cir. 1995)(quoting Little v. Liquid Air
Corp., 37 F.3d 1069, 1075 (5th Cir. 1994).
17
   Pylant v. Hartford Life and Accident Insurance Company, 497 F.3d 536, 538 (5th Cir. 2007)(quoting
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986)).
18
   Galindo v. Precision American Corp., 754 F.2d 1212, 1216 (5th Cir. 1985).
19
   RSR Corp. v. International Ins. Co., 612 F.3d 851, 857 (5th Cir. 2010).
20
   Nat’l Ass’n of Gov’t Employees v. City Pub. Serv. Bd. of San Antonio, Tex., 40 F.3d 698, 713 (5th Cir.
1994)(quoting Anderson, 477 U.S. at 249).
51114 
                                                                                                 Page 4 of 15 
                                                                                                              
 
executive order, declared invalid by a state tribunal authorized to make such a

determination, or called into question by a federal court's issuance of a writ of habeas

corpus.”21 This burden placed on Section 1983 plaintiffs is for the purpose of avoiding

collateral attacks by plaintiffs on convictions that are “still outstanding.”22 In the absence

of this circumstance, “the maturity of a § 1983 claim depends on ‘whether a judgment in

favor of the [p]laintiff ... would necessarily imply the invalidity of [the plaintiff's]

conviction.’”23 However, the alleged constitutional violation should not be barred “if the

factual basis for the conviction is temporally and conceptually distinct from the excessive

force claim.”24 Thus, “if the district court determines that [the plaintiff's] action, even if

successful, will not demonstrate the invalidity of any outstanding criminal judgment

against [the plaintiff], the action should be allowed to proceed ... .”25

         The Fifth Circuit has explained that “a plaintiff’s claim is Heck-barred despite its

theoretical compatibility with his underlying conviction if specific factual allegations in the

complaint are necessarily inconsistent with the validity of the conviction.”26                        This is

because “factual assertions in pleadings are ... judicial admissions conclusively binding

on the party that made them.”27 Accordingly, “when a plaintiff contends that he did not

resist arrest, that is, that he committed no offense and was instead unjustly victimized,



21
   See Hudson v. Hughes, 98 F.3d 868, 872 (5th Cir.1996) (quoting Heck, 512 U.S. at 487) (internal
quotations omitted).
22
   See id. (quoting Heck, 512 U.S. at 487) (internal quotations omitted).
23
   See id. (quoting Heck, 512 U.S. at 487).
24
   See Bush v. Strain, 513 F.3d 492, 498 (5th Cir. 2008); see also, e.g., Ballard v. Barton, 444 F.3d 391,
401 (5th Cir. 2006) (holding that the excessive force claim against an officer other than the one the plaintiff
was convicted of assaulting was “conceptually distinct,” and therefore, the two could “easily coexist”).
25
   Heck, 512 U.S. at 487.
26
   Bush, 513 F.3d at 498 n. 14.
27
   Daigre v. City of Waveland, Miss., 549 Fed.Appx. 283, 286 (5th Cir. 2013) (quoting Davis v. A.G. Edwards
& Sons, Inc., 823 F.2d 105, 108 (5th Cir. 1987) (alterations and citation omitted)).
51114 
                                                                                                 Page 5 of 15 
                                                                                                              
 
the Fifth Circuit has uniformly concluded that his excessive force claim is Heck barred

because the excessive force claim necessarily attacks the validity of the conviction for

resisting arrest.”28 “Moreover, when there is no temporal and conceptual distinction

between the factual basis for the conviction and the excessive force claim, that is, when

the complained of use of force is applied during or simultaneously with the arrest, Heck

applies.”29 In these cases, the “[p]laintiff’s claims are dismissed with prejudice to their

being asserted again until the Heck conditions are met.”30

         C. Application

         Plaintiff likens his claims to those in Bush v. Strain.31 In Bush v. Strain, it was

undisputed that the defendant detective was interviewing a witness when the plaintiff

walked up and greeted him. When the plaintiff overheard the witness comment about

plaintiff’s sister, the plaintiff became enraged and threw a cup of ice water at the witness.

The defendant detective attempted to arrest the plaintiff for simple battery, and when the

plaintiff was partially handcuffed she pulled her right arm away in an apparent attempt to

hit or intimidate the witness.32 Stories diverged as to what happened next. The defendant

detective testified that the plaintiff continued to resist arrest while he attempted to cuff her



28
   Price v. City of Rayne, No. 13-0790, 2016 WL 866945 at *3 (W.D. La. Mar. 3, 2016)(citing DeLeon v. City
of Corpus Christi, 488 F.3d 649, 656–57 (5th Cir. 2007); Daigre, 549 Fed.Appx. at 287; Walker v. Munsell,
281 Fed.Appx. 388, 390 (5th Cir. 2008); Arnold v. Town of Slaughter, 100 Fed.Appx. 321, 324 (5th Cir.
2004)).
29
   Id. (citing Walter v. Horseshoe Entertainment, 483 Fed.Appx. 884, 887 (5th Cir. 2012); Bush, 513 F.3d
at 495, 498 (use of force after arrest and handcuffing when resistance by the arrestee had ceased was
temporally and conceptually distinct from the criminal conviction); DeLeon, 488 F.3d at 656-657 (finding
that the complaint did not allege that the claims of excessive force were separable from the plaintiff’s
aggravated assault on the officer); Pratt v. Giroir, 2008 WL 975052, at *5 (E.D. La. Apr. 8, 2008) (“Fifth
Circuit precedent is clear that whether the plaintiff alleges excessive force during or simultaneous with an
arrest versus after an arrest results in distinct consequences under Heck.”).
30
   DeLeon, 488 F.3d at 657 (quoting Johnson v. McElveen, 101 F.3d 423, 424 (5th Cir. 1996)).
31
   513 F.3d 492 (5th Cir. 2008).
32
   Id. at 496.
51114 
                                                                                               Page 6 of 15 
                                                                                                            
 
right hand. As they struggled, they both fell on the rear window of a car. In contradiction

to the testimony of defendant detective, the plaintiff admitted that she pulled away when

defendant detective attempted to arrest her, but she stated that she stopped resisting

after he grabbed her right hand. She contended that after she ceased all resistance and

both hands were cuffed, defendant detective placed his hand behind her neck and head

and forced her face into the rear window of car injuring her jaw and breaking two of her

teeth.33

         The Fifth Circuit determined that the plaintiff stated a claim for excessive force after

she was restrained.34 The court concluded that, because the plaintiff produced evidence

that the alleged excessive force occurred after she stopped resisting arrest, the fact

findings essential to her criminal conviction were not inherently at odds with this claim,

and a favorable verdict on her excessive force claim would not undermine her criminal

conviction for resisting arrest.35

         In contrast, in Daigre v. City of Waveland, Miss., officers responded to a domestic

disturbance call and arrested Daigre after she refused the officers’ commands to get out

of bed.36 As officers approached Daigre in the bed with tasers drawn, Daigre screamed

obscenities and refused. When the officers attempted to physically pull Daigre from the

bed, she pulled back against them, “using her body as leverage, initiating a kind of tug-

of-war.”37 When officers pulled back again, Daigre was slammed into the wall and also




33
   Id.
34
   Id. at 499.
35
   Id. at 500.
36
   549 Fed. Appx. 283, 284 (5th Cir. 2013).
37
   Id. at 285.
51114 
                                                                                     Page 7 of 15 
                                                                                                  
 
deployed the taser.38 Daigre was arrested and charged with resisting arrest and simple

assault on a police officer, and she ultimately pled guilty to resisting arrest.39 Daigre sued

the officers under Section 1985 alleging excessive force. The Fifth Circuit held that

“Daigre's excessive-force claim is barred because she ‘still thinks [she is] innocent.’40

Unlike the allegations in Bush, Daigre's broad claims of innocence relate to the entire

arrest encounter, and not merely a discrete part of it.41 The result is dismissal under

Heck.”42

         Defendants maintains that it is a bright-line rule in the Fifth Circuit that, when a

plaintiff pleads guilty to a charge of resisting an officer but alleges and/or testified in a

later civil suit that he did not resist arrest, his claims necessarily imply an invalidity of the

plea/conviction and are barred by Heck. Indeed, Plaintiff testified in his deposition that,

at no time during the encounter did he use any kind of physical force against any of the

police officers.43     Further, in the Status Report submitted by Plaintiff regarding the

resolution of the criminal charges brought against him, counsel states that Plaintiff

“immediately submitted to the officers” upon his exit from his vehicle.44 In Plaintiff’s First

Amended Complaint, Plaintiff alleges that Sgt. Childers and other officers “attempted to




38
   Id.
39
   Id.
40
   Id. at 287 (quoting DeLeon, 488 F.3d at 657).
41
   See Bush, 513 F.3d at 499.
42
   See DeLeon, 488 F.3d at 657; see also Whatley v. Coffin, 496 Fed.Appx. 414, 417 (5th Cir. 2012) (per
curiam) (unpublished) (“We need not determine whether [plaintiff's] excessive force claims undermine an
element of his assault of a public servant convictions because the facts alleged in his complaint were
inherently inconsistent with those convictions.”); Arnold v. Town of Slaughter, 100 Fed.Appx. 321, 324 (5th
Cir.2004) (per curiam) (unpublished) (claims barred where plaintiff “claim[ed] that he did nothing wrong, but
was viciously attacked for no reason”).
43
   Rec. Doc. No. 73-4 at 2 (Deposition of Plaintiff, p. 39).
44
   Rec. Doc. No. 46 at 1.
51114 
                                                                                                Page 8 of 15 
                                                                                                             
 
initiate a traffic stop,”45 and “[w]hen this attempt was unsuccessful,”46 the K9 was

deployed “to assist with the arrest.”47 While Plaintiff claims that the K9 was allowed to

attack for “an unnecessary and excessive amount of time … even after being ordered to

cease by the attending officers,” Plaintiff’s allegations do not address his own resistance

and ostensibly imply that he was not resistant.                     Plaintiff’s allegations cannot be

transformed by arguments of counsel in a brief.

         Further, although Plaintiff appears to admit to some resistance on his part during

the encounter in his late-filed Statement of Undisputed Material Facts,48 Plaintiff cites to

no record or summary judgment evidence in support of these alleged factual statements.

Plaintiff states:

         5.      Despite the fact that Plaintiff pled guilty to Resisting an Officer
                 pursuant to of La. R.S. §14:108.2, a genuine issue of material fact
                 still exists as to the duration of Plaintiff’s resistance;49
         6.      Despite the fact that Plaintiff pled guilty to Resisting an Officer
                 pursuant to of La. R.S. §14:108.2, a genuine issue of material fact
                 still exists as to whether or not Sergeant Childers allowed the police
                 canine under his control attack Plaintiff after Plaintiff had ceased
                 resistance and surrendered to Sergeant Childers’ authority;50

These statements constitute argument and are not supported by record evidence.

Indeed, Plaintiff’s complaint is void of allegations regarding his purported resistance, and

as set forth above, Plaintiff’s deposition testimony contradicts these statements. At the

summary judgment stage, when the party moving for summary judgment meets its burden


45
   Rec. Doc. No. 61, ¶ 11.
46
   Id. at ¶ 12.
47
   Id.
48
   Rec. Doc. No. 82-1. The Court refers to this document as untimely because Plaintiff failed to include a
statement of facts with the opposition originally submitted. Plaintiff’s original opposition was stricken for a
Local Rule 7(g) deficiency (Rec. Doc. No. 79), and only upon leave to substitute his opposition did Plaintiff
attach a statement of facts.
49
   Id. at ¶ 5 (emphasis added).
50
   Id. at ¶ 6 (emphasis added).
51114 
                                                                                                 Page 9 of 15 
                                                                                                              
 
by showing the Court that there is an absence of evidence to support the non-moving

party’s case, the burden shifts to the non-moving party to “identify specific evidence in the

record, and articulate” precisely how that evidence supports his claims.51 To satisfy this

burden,

         the non-moving party may not rest upon mere allegations or denials in his
         pleadings, but rather must set forth “specific facts showing the existence of
         a ‘genuine’ issue concerning every essential component of its case.” A
         party seeking to establish that a fact is genuinely disputed must support
         such an assertion by reference to “materials in the record, including
         depositions, documents ... affidavits or declarations ... admissions,
         interrogatory answers, or other materials.” The nonmovant’s burden of
         demonstrating a genuine issue of material fact is not satisfied merely by
         creating “some metaphysical doubt as to the material facts,” “by conclusory
         allegations,” by “unsubstantiated assertions,” or “by only a scintilla of
         evidence.” There is no genuine issue for trial “unless there is sufficient
         evidence favoring the nonmoving party for a jury to return a verdict for that
         party.”52

Plaintiff’s Statement of Undisputed Material Facts cites to no record evidence whatsoever

in support of his assertions. Further, Plaintiff has failed to controvert the facts contained

in Defendants’ Statement of Uncontested Facts with supporting evidence as required by

Local Rule 56(b).

         Plaintiff contends he has been unable to gather evidence due to the stay of

discovery, to which he agreed, during the pendency of this motion. However, Plaintiff has

failed to demonstrate, as required by Rule 54(d), how the deposition testimony of Sgt.

Childers or other witnesses will create a material issue of fact regarding the subject of the

present motion – whether Plaintiff maintains his innocence for charges to which he pled



51
   Forsyth v. Barr, 19 F.3d 1527, 1537 (5th Cir. 1994), cert. denied, 513 U.S. 871 (1994); see also Morris
v. Covan World Wide Moving, Inc., 144 F.3d 377, 380 (5th Cir. 1998).
52
   DeCossas v. St. Tammany Parish School Board, No. 16-3786, 2017 WL 3971248 at *10 (E.D. La. Sep.
8, 2017)(internal citations omitted).
51114 
                                                                                            Page 10 of 15 
                                                                                                          
 
guilty. Plaintiff’s own deposition testimony and pleadings filed into the record of this

matter undermine the statements set forth above. Plaintiff has failed to demonstrate how

the testimony of any other witnesses will serve to correct this inconsistency for purpose

of the application of Heck v. Humphrey to his claims; the same is true for the Affidavit of

Lennon Rushing submitted by Plaintiff.53

         The Court finds the reasoning and analysis in Claunch v. Williams54 applicable to

the present case. In Claunch, the plaintiff alleged that he was transported from a bar to

his home in Slidell, Louisiana and charged $17.10 instead of the allegedly correct cab

fare of $8.00. The plaintiff also claimed that, when he failed to tender the fare charged,

he was locked in the cab by the driver, who called the St. Tammany Sheriff's Office, and

the defendant officers responded. According to the complaint, the plaintiff claimed that,

when the officers ordered him to retrieve the additional fare from his house, we was struck

from behind by one of the officers, handcuffed, tased, put into the sheriff's vehicle,

transported a gas station where he was again beaten and tased before being taken to

and detained at the St. Tammany Parish jail for 2–3 days without being allowed to use

the phone to contact an attorney or family.55 The plaintiff brought a variety of federal and

state claims against the defendants, including excessive force, assault and battery, and

unlawful detention.56

         The uncontroverted police record indicated that the plaintiff was intoxicated and

arrested for disturbing the peace and resisting arrest at his home, and the plaintiff



53
   Rec. Doc. No. 89-3.
54
   No. 10-1716, 2012 WL 366544 (M.D. La. Jan. 30, 2012).
55
   Id. at *1.
56
   Id.
51114 
                                                                                Page 11 of 15 
                                                                                              
 
continued to act violently in the sheriff's vehicle during transport.            The plaintiff was

charged with two misdemeanor counts for disturbing the peace and resisting an officer

and two felony counts for resisting an officer with force or violence and public intimidation.

He was also charged in a bill of information with resisting an officer “by the intentional

interference, obstruction or resistance to a law enforcement officer acting in his official

capacity and authorized by law to make a lawful arrest knowing or having reason to know

that the officer was acting in his official capacity” in violation of La.Rev.Stat. § 14:108 and

for disturbing the peace in a manner “as would foreseeably disturb or alarm the public by

being intoxicated” in violation of La.Rev.Stat. 103. Approximately one month prior to filing

this suit, the plaintiff entered a plea of “no contest” to the charges contained in the bill of

information and was sentenced.57

           The defendants moved for summary judgment on the plaintiff’s claims arguing the

Section 1983 claims were barred by Heck. The defendants presented the plaintiff’s

deposition testimony in support of their motion:

           Claunch testified that he was “visibly intoxicated” at the bar on the night of
           the arrest, that he did nothing wrong at his home, that he was handcuffed
           at his home “for no reason” given the insignificant amount of cab fare owing,
           that he was not belligerent or hostile or resistant to the officers prior to being
           hit in the head at his home, that the officers did not tell him he was under
           arrest at his home and that his resistance did not start until after he was hit,
           handcuffed and tased, and that he was transported with leg restraints on.
           Rec. Doc. 60–11. Claunch did not remember kicking the doors or windows
           of the police car after leaving his home. Id. He testified that he exhibited no
           resistance to the officers' lawful commands at any time prior to being tased
           in handcuffs and that any resistance was in the nature of self-defense. Id.
           Claunch concluded his deposition by testifying that he did not at any time
           during his interaction with the officers do anything wrong insofar as resisting
           abusing or intimidating the officers, other than asking to be released
           because of his father's position. Id. Claunch did not pay the cab fare that

57
     Id.
51114 
                                                                                       Page 12 of 15 
                                                                                                     
 
         night. Id.58

The court noted that the plaintiff offered no deposition testimony to contradict the

defendants’ arguments.59

         The plaintiff argued that his claims were not barred by Heck by relying on the

distinctions in Bush. The court summarized the plaintiff’s reasoning:

         Claunch claims that he “plead no contest only to resisting arrest when the
         Deputies attempted to place him in restraints” and “does not contest that he
         may have struggled and resisted at the point in time when the deputies
         actually placed him in handcuffs at his property.” Rec. Doc. 69 at 6. He
         supports his argument that the excessive force occurred before and after
         he was placed under arrest with an January 2012 affidavit in which he
         swears that he was not resisting arrest when he was hit over the head at
         his home, that his resisting arrest conviction only concerns the time when
         he was placed in restraints at his home because he “was shocked and
         rattled by the chain of events,” and that he was not resisting arrest at the
         gas station. Rec. Doc. 69–2.2 Again, no deposition excerpts are offered by
         the plaintiff.60

The defendants argued the plaintiff could not impeach his prior sworn testimony with a

subsequent conflicting affidavit that failed to explain the inconsistencies. The plaintiff

argued in response that his plea of no contest only related to resisting arrest when he

was placed in restraints.61 The court rejected this contention, holding:

         The Court finds this explanation unpersuasive and ill-timed. Claunch's
         deposition testimony is not so restricted, he testified that he acted in self-
         defense, and the current time-sensitive explanation of the scope of the
         crimes for which the plaintiff is convicted are contrary to that deposition
         testimony and otherwise unsupported by police and court records. It should
         be noted that the affidavit was signed by Claunch months after the plaintiff's
         deposition testimony and almost eighteen months after the incident.62



58
   Id. at *2.
59
   Id.
60
   Id. at *3.
61
   Id.
62
   Id.
51114 
                                                                                  Page 13 of 15 
                                                                                                
 
Thus, the court found that the “same facts attend Claunch's convictions as his § 1983

claims for excessive force and unlawful arrest and those claims necessarily imply the

invalidity of his convictions for disturbing the peace and resisting arrest. As such, any §

1983 claim for damages relative to excessive force or wrongful arrest are barred by

Heck.”63

           Like the plaintiff in Claunch, Plaintiff herein failed to offer any contradicting excerpts

from his own deposition testimony to establish a distinct excessive force claim for

purposes of Heck. Further, Plaintiff’s deposition testimony demonstrates that Plaintiff

appears to still deny that he, in fact, resisted arrest by force or violence, a charge for

which he was convicted:

           Q All right. Now, at any time that whole night during this whole incident did
           you ever use any physical force against any of the police officers or
           deputies out there?

           A No, sir.

           Q All right. At any time that whole night during the whole incident did you
           punch any of the officers or deputies out there?

           A No, sir.

           Q At any time that whole night during the whole incident did you ever, you
           know, use an elbow or a knee on any of the officers or deputies?

           A No, sir.64


While Plaintiff has not attempted to contradict this testimony with an inconsistent,

subsequent affidavit, Plaintiff has simply ignored his testimony altogether and avoided

addressing Defendants’ arguments regarding same. Thus, because Plaintiff has failed


63
     Id.
64
     Rec. Doc. No. 73-4 (Deposition of Plaintiff, p. 39:18 through p. 40:5).
51114 
                                                                                        Page 14 of 15 
                                                                                                      
 
to present summary judgment evidence demonstrating a material issue of fact regarding

his admission of resistance, the Court finds that his Section 1983 claims and state law

claims65 are barred by Heck v. Humphrey.

III.     CONCLUSION

         For the reasons set forth above, the Motion for Summary Judgment66 by

Defendants is GRANTED. Judgment shall be entered accordingly.

         IT IS SO ORDERED.

         Signed in Baton Rouge, Louisiana on April 17, 2019.



                                                    
                                                 S
                                            CHIEF JUDGE SHELLY D. DICK
                                            UNITED STATES DISTRICT COURT
                                            MIDDLE DISTRICT OF LOUISIANA




65
   See Collier v. Roberts, No. 13-425-SDD-EWD, 2016 WL 3448607 at *6-*7 (M.D. La. June 17, 2016);
Arnold v. Town of Slaughter, No. 01-902-D, 2003 WL 25739166, *4 (M.D.La., Sep. 5, 2003)(citing Mayeux
v. Lee, No. CIV. A. 99-1625, 2000 WL 17836, 3 (E.D.La., Jan. 10, 2000); Williams v. DiVittoria, 777 F.Supp.
1332, 1337 (E.D.La. 1991)).
66
   Rec. Doc. No. 73.
51114 
                                                                                             Page 15 of 15 
                                                                                                           
 
